NUMBER 13-17-00528-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


WILLIAM BANDA,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.


                       MEMORANDUM OPINION
          Before Justices Rodriguez, Contreras, and Benavides
              Memorandum Opinion by Justice Benavides

      The State charged appellant William Banda with aggravated robbery, a first-degree

felony. See TEX. PENAL CODE ANN. § 29.03 (West, Westlaw through 2017 1st C.S.).

Banda pleaded guilty without a plea bargain and the trial court found him guilty.

Following a pre-sentence investigation, the trial court sentenced Banda to five years’

imprisonment in the Texas Department of Criminal Justice–Institutional Division without
a deadly weapon finding. Banda was granted the right to appeal since his sentence was

not the result of a plea bargain with the State.       Banda’s court-appointed appellate

counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967).

We affirm.

                                     I.     ANDERS BRIEF

       Pursuant to Anders v. California, Banda’s court-appointed appellate counsel filed

a brief and a motion to withdraw with this Court, stating that the review of the record

yielded no grounds of error upon which an appeal can be predicated. See id. Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

       In compliance with High v. State and Kelly v. State, Banda’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014). Banda’s appellate

counsel also informed this Court that: (1) Banda was notified that an Anders brief and a




                                             2
motion to withdraw were filed1; (2) provided Banda with copies of both pleadings; (3)

informed Banda of his rights to file a pro se response,2 review the record preparatory to

filing that response, and seek discretionary review if we conclude that the appeal is

frivolous; (4) provided Banda with a copy of the appellate record; and (5) informed Banda

that the pro se response, if any, should identify for the Court those issues which he

believes the Court should consider in deciding whether the case presents any meritorious

issues. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re

Schulman, 252 S.W.3d at 409 n.23. More than adequate time has passed and Banda

has not filed a pro se response.

                                       II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). After reviewing the entire record, we may: (1) determine that the appeal

is wholly frivolous and issue an opinion explaining that we find no reversible error; or (2)

determine that there are arguable grounds for appeal and remand the case to the trial

court for appointment of new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–



         1 Banda’s previous appellate counsel filed a motion with this Court requesting to withdraw and

allowing the appointment of new counsel for Banda. We abated the appeal and remanded the case to the
trial court, where the trial court allowed previous appellate counsel to withdraw, and new appellate counsel
was appointed. Prior counsel’s amended motion to withdraw and motion to appoint counsel were left
pending before us awaiting the appointment of Banda’s current counsel. Therefore, all pending motions
are now denied as moot, following current counsel’s appointment.

        2  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” See In re Schulman, 252 S.W.3d 403, 407 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                     3
27 (Tex. Crim. App. 2005). If we find arguable grounds for appeal, we may not review

those grounds until after new counsel has briefed those issues on appeal. Id.

        We have reviewed the entire record, counsel’s brief, and we have found nothing

that would arguably support an appeal. See id. at 827–28 (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

There is no reversible error in the record.

        Within five days of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Banda and advise him of his right to file a petition for

discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           III.     CONCLUSION

        We affirm the judgment of the trial court.

                                                                             GINA M. BENAVIDES,
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of November, 2018.

        3   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals, see id
R. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4. See id.
R. 68.4.
                                                       4